DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Turner (US 2014/0327383).

Regarding claim 1,
Turner discloses (Fig. 3):
A method for estimating a periodic or substantially periodic force present in a mechanical or electromechanical system (Fig. 3), the method comprising: estimating one or more harmonic frequencies (¶0043, 0th harmonic, and 1st harmonics, for example) of an acceleration signal (317) in the system using a processing device (330, ¶0035), with the substantially periodic force (velocity or movement of motor) contributing to the acceleration (¶0033-¶0034); and using the processing device, estimating the force based on a dynamic model of the system (¶0035, ¶0043, 0th harmonic, and 1st harmonics, for example), the dynamic model being defined by the one or more estimated harmonic frequencies (¶0036-¶0037, ¶0043).

Regarding claim 2,
Turner discloses (Fig. 3):
wherein the dynamic model is updated based on an error signal (e2(k)) representing the difference between a sensed speed signal (v(k)) (Fig. 3, 315, ¶0034-¶0035) and an estimated speed signal (v^(k)) (velocity commands, 321, ¶0035).

Regarding claim 3,
Turner discloses (Fig. 3):
further including the generation of an acceleration signal based on a differential calculation over time for two or more values of a speed signal representing an angular or linear speed in the system (¶0037).

Regarding claim 4,
Turner discloses (Fig. 3):
wherein the estimation of the one or more harmonic frequencies of the acceleration signal involves the calculation of an error signal equal to: 

    PNG
    media_image1.png
    38
    222
    media_image1.png
    Greyscale

(¶0042)
where r(k) is a current acceleration value and p is an estimation of the acceleration based on a vector e (k) representing the harmonic frequencies and a vector p representing one or more previous acceleration values (in ¶0042).

Regarding claim 7,
Turner discloses (Fig. 3):
wherein one or more harmonic frequencies include at least one from among the fundamental frequency, the first harmonic frequency (¶0043), the second harmonic frequency, and the third harmonic frequency.

Regarding claim 8,
Turner discloses (Fig. 3):
A processing device (Fig. 3, 330) configured to estimate a periodic or substantially periodic force present in a mechanical or electromechanical system (Fig. 3, ¶0035), the processing device (330) being configured to: estimate one or more harmonic frequencies (¶0043, 0th harmonic, and 1st harmonics, for example)  of an acceleration signal (317) representing an acceleration in the system (¶0035), with the substantially periodic force contributing to the acceleration (¶0033-¶0034); and estimate the force based on a dynamic model  (¶0043, 0th harmonic, and 1st harmonics, for example) of the system (¶0035), the dynamic model being defined by the one or more estimated harmonic frequencies (¶0036-¶0037, ¶0043).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moulds (US 4,950,966) – adaptive vibration canceller

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846    

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846